Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Garcia (US Pat # 6,142,692) teaches a system for eye makeup, the system comprising:
a handle portion (101) configured to be grasped by a hand and defining a formulation reservoir (108) that carries a formulation of eye makeup for a region of an eye;
an application portion (103) including:
a plurality of bristles (Col 3, Lines 37-41) shaped to apply the formulation to the region of the eye; and an aperture (106) located among the plurality of bristles and configured to supply the formulation directly onto the application portion, including the plurality of bristles;
a support member (102) extending between the handle portion and the application portion, the support member defining a lumen (104) in fluid communication with the formulation reservoir and the aperture; 
a wiper (28) slidably disposed around the support member (Figure 2) configured to be pressed against the application member to remove product along the brush (Col 5, Lines 50-55 where the snug contact displaces product along the applicator, thus removing excess product from its initial location).
Garcia does not teach the formulation is for removing eye makeup; and does not teach the wiper defines wiper fingers configured to invert as the wiper fingers are pressed against the plurality of bristles; and a cap shaped to cooperatively couple with the handle portion to enclose the plurality of bristles, the cap including a second wiper that inverts when contacted by the application portion and configured to remove eye makeup from the plurality of bristles.
The next closest prior art, Gueret (US Pat # 4,671,689) teaches providing an applicator system with a wiper (313) with wiper fingers (315) configured to invert against an applicator that is removed along the wiper (see Figure 5) as well as a cap (340, which does not retain formulation) shaped to cooperatively couple with the handle portion (via 312/322) to enclose the plurality of bristles, the cap including a second wiper (305a) configured to remove eye makeup from the plurality of bristles (Col 8, Lines 22-29 and Col 7, Lines 8-15). Gueret does not teach the use of an applicator connected via lumen to a reservoir in a handle, or the product to be cosmetic remover.
Although Mongtomery (US Pat # 4,403,624) teaches dual wiper systems exist providing a dual wiper system where both primary (Figure 2 at 56) and secondary wipers (Figure 3 at 60) invert during use, it does not teach use on an applicator supplied by an internal lumen, where one wiper is slidably disposed along a length of the lumen bearing support, and the other is located in a separate cap.
None of the prior art teach or suggest providing an eye makeup removal system comprising a handle portion, configured to be grasped by a hand and defining a reservoir of cosmetic remover;
an application portion including a plurality of bristles and an aperture located among the plurality of bristles and configured to supply the formulation directly onto the application portion;
a support member extending between the handle portion and the application portion, the support member defining a lumen in fluid communication with the formulation reservoir and the aperture; 
a wiper slidably disposed around the support member with wiper fingers configured to invert as the wiper fingers are pressed against the plurality of bristles; and a cap shaped to cooperatively couple with the handle portion to enclose the plurality of bristles, the cap including a second wiper that inverts when contacted by the application portion and configured to remove eye makeup from the plurality of bristles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772